Case 5:21-cv-01242-SB-SHK Document 1 Filed 07/26/21 Page 1 of 6 Page ID #:1




  1   SUSAN GILLETT KUMLI, Acting Regional Solicitor
  2
      LAURA BREMER, Acting Counsel for ERISA
      JESSICA FLORES, Senior Trial Attorney
  3   Email: Flores.Jessica@dol.gov
  4
      United States Department of Labor
      Office of the Solicitor
  5   90 7th Street, Suite 3-700
  6   San Francisco, CA 94103
      Telephone: (415) 625-7748
  7   Facsimile: (415) 625-7772
  8   Attorneys for Plaintiff,
      Secretary of Labor, United States
  9   Department of Labor
 10
                            UNITED STATES DISTRICT COURT
 11                        CENTRAL DISTRICT OF CALIFORNIA
 12
      Martin J. Walsh, Secretary of Labor,        Case No.:
 13   UNITED STATES DEPARTMENT OF
 14   LABOR,
                                                  COMPLAINT FOR VIOLATIONS OF
 15                Plaintiff,                     ERISA
 16         vs.

 17   CLOUD CONSULTING PARTNERS,
 18   INC., a California corporation, and
      CLOUD CONSULTING PARTNERS
 19   INC. 401(k) PROFIT SHARING
 20   PLAN, an employee benefit plan,
 21                Defendants.
 22

 23         1.    The Secretary brings this action requesting that the Court appoint an
 24   independent fiduciary for Cloud Consulting Partners, Inc. 401(k) Profit Sharing

 25
      Plan (“Plan”) under the Employee Retirement Income Security Act of 1974
      (“ERISA”), 29 U.S.C. §§ 1001-1191c, to enjoin acts and practices that violate the
 26
      provisions of Title I of ERISA, and to obtain other appropriate equitable relief to
 27
      redress violations and enforce the provisions of that Title pursuant to Section
 28
      502(a)(2) & (5), 29 U.S.C. § 1132(a)(2) & (5).
      Complaint for Violations of ERISA                                    Page 1 of 6
Case 5:21-cv-01242-SB-SHK Document 1 Filed 07/26/21 Page 2 of 6 Page ID #:2




  1                            Jurisdiction, Parties, and Venue
  2
            2.    The Court has jurisdiction over this action under ERISA § 502(e)(1), 29
  3
      U.S.C. § 1132(e)(1).
  4
            3.    The Cloud Consulting Partners, Inc. 401(k) Profit Sharing Plan is an
  5
      employee pension benefit plan as defined under ERISA § 3(3), 29 U.S.C.
  6   § 1002(3). The Plan is named as a Defendant under Rule 19(a) of the Federal Rule
  7   of Civil Procedure, solely to ensure complete relief can be granted.
  8         4.    The Plan is sponsored by Cloud Consulting Partners, Inc. (“Cloud
  9   Consulting Partners” or “Company”), a California corporation that was engaged in
 10   the business of providing computer software consulting to human resources
 11   departments. Cloud Consulting’s principal place of business was in Rancho
 12   Mirage, California.
 13         5.    Cloud Consulting was incorporated in the state of California on August
 14   16, 2012.

 15
            6.    Under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), venue for this action
      lies in the Central District of California (“District”) because the Plan was
 16
      administered within the District and that is where a Defendant is located. Further,
 17
      the Plan was administered within the Eastern Division of the District.
 18
                                      Factual Allegations
 19

 20         7.    Per the Plan’s governing documents, Cloud Consulting Partners was the
 21   Plan Administrator of the Plan with discretionary authority over the Plan. Cloud

 22   Consulting Partners is therefore a fiduciary of the Plan within the meaning of

 23
      Section 3(21) of ERISA, 29 U.S.C. § 1002(16).
            8.    The Company’s CEO Amy Grubb was the Plan Trustee with
 24
      discretionary authority over the assets of the Plan and therefore a fiduciary of the
 25
      Plan within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(16).
 26
            9.    PAI Trust Company, Inc. (“PAI Trust”), is the Plan’s custodial trustee,
 27
      and it can act only at the direction of the Plan Administrator or a properly
 28
      appointed discretionary trustee or fiduciary.
      Complaint for Violations of ERISA                                      Page 2 of 6
Case 5:21-cv-01242-SB-SHK Document 1 Filed 07/26/21 Page 3 of 6 Page ID #:3




  1         10. Defendant Cloud Consulting Partners ceased operating approximately in
  2   August 2018.
  3         11. Per the Plan’s governing documents, participants were entitled to

  4   distribution upon termination of employment.
  5         12. Cloud Consulting Partner’s powers, rights, and privileges were

  6   suspended by the California Franchise Tax Board sometime after July 31, 2019.

  7         13. Prior to and at the time of Cloud Consulting Partner’s cessation of

  8
      operations, Cloud Consulting Partners failed to take steps to ensure participants
      received the distributions that were due to them.
  9
            14. The Plan’s custodial trustee, PAI Trust, will not authorize distributions
 10
      of the remaining Plan assets to the Plan’s participants and beneficiaries without
 11
      direction from a properly appointed fiduciary or a court-appointed independent
 12
      fiduciary.
 13
            15. Since 2018, CEO Amy Grubb has failed to administer her duties as Plan
 14
      Trustee. Specifically, she has failed to issue immediate distribution to participants
 15
      when the Company ceased operations and participants’ employment was
 16   terminated, failed to appoint a successor or another to authorize Plan distributions,
 17   and did not respond to the Department of Labor after the Department informed her
 18   the Plan was selected for limited review for compliance. The current whereabouts
 19   of Ms. Grubb are unknown.
 20         16. Although under the Plan documents Cloud Consulting may replace the
 21   Trustee, since 2018, Cloud Consulting Partners has failed to take action to replace
 22   Ms. Grubb with a trustee that will wind down the plan and authorize the
 23   distribution of the benefits due.
 24         17. As of January 22, 2020, the Plan had eight (8) participants, which

 25   includes CEO Amy Grubb, and $165,870.53 in Plan assets.

 26
                                      Violations of ERISA

 27

 28

      Complaint for Violations of ERISA                                    Page 3 of 6
Case 5:21-cv-01242-SB-SHK Document 1 Filed 07/26/21 Page 4 of 6 Page ID #:4




  1         18. Because of the facts and circumstances set forth in Paragraphs 7-17
  2   above, Plan Administrator Cloud Consulting Partners, acted in its fiduciary
  3   capacity:
  4            a. failed to monitor its sole appointed Trustee, CEO Amy Grubb, to
  5   ensure that she perform her fiduciary duties in violation of ERISA 404(a)(1)(A), 29
  6   U.S.C. § 1104(a)(1)(A); the Plan does not have named fiduciaries or trustees with

  7   exclusive authority and discretion to manage and control its assets as required by

  8
      ERISA §§ 402(a) and 403(a), 29 U.S.C. §§ 1102(a) and 1103(a); and there is no
      one other than this Court with the authority to appoint a new discretionary trustee
  9
      or plan administrator;
 10
               b. failed to remove its sole appointed Trustee, CEO Amy Grubb, after
 11
      her abdication of her fiduciary duty to act solely in the interest of providing
 12
      benefits to participants and their beneficiaries and defraying reasonable expenses
 13
      of Plan administration, in violation of ERISA § 404(a)(1)(A), 29 U.S.C.
 14
      § 1104(a)(1)(A);
 15
               c. failed to act with the care, skill prudence, and diligence under the
 16   circumstances then prevailing that a prudent person acting in a like capacity and
 17   familiar with such matters would use in the conduct of an enterprise of a like
 18   character and with like aims as required by ERISA § 404(a)(1)(B), 29 U.S.C.
 19   § 1104(a)(1)(B); and
 20            d. failed to act in accordance with the documents and instruments
 21   governing the Plan, as required by ERISA §404(a)(1)(D), 29 U.S.C.
 22   §1104(a)(1)(D).
 23         19. Defendant Cloud Consulting Partners and CEO Amy Grubb are co-

 24   fiduciaries under ERISA §405(a)(1) & (2), 29 U.S.C. §1105(a)(1) & (2), and each

 25   was aware, or reasonably should have been aware, of the breach of the fiduciary

 26
      responsibility of the other, making them jointly liable for said breach of fiduciary
      responsibility to the Plan.
 27
            20. Because of the facts and circumstances set forth in Paragraphs 7-19
 28
      above, Plan Administrator Cloud Consulting Partners is liable as a co-fiduciary
      Complaint for Violations of ERISA                                     Page 4 of 6
Case 5:21-cv-01242-SB-SHK Document 1 Filed 07/26/21 Page 5 of 6 Page ID #:5




  1   under ERISA § 405(a), 29 U.S.C. § 1105(a). The Company is liable under ERISA
  2   § 405(a)(2), 29 U.S.C. § 1105(a)(2), because its failure to comply with its
  3   obligations under 404(a)(1), 29 U.S.C. § 1104(a)(1)(A), allowed Trustee CEO
  4   Amy Grubb to breach ERISA by failing to distribute the assets to participants as
  5   required by the Plan documents. Similarly, as Trustee CEO Amy Grubb is and was
  6   the sole officer of the Company at all relevant times, the Company is a liable co-

  7   fiduciary under ERISA § 405(a)(1) and (3), 29 U.S.C. § 1105(a)(1) and (3), for

  8
      Trustee CEO Amby Grubb’s fiduciary breaches, because the Company knowingly
      participated in the breaches and the Company has failed to make reasonable efforts
  9
      under the circumstances to remedy the breach;
 10
            21. Because of the facts and circumstances set forth in Paragraphs 1-20
 11
      above, the Plan participants are unable to access their account balances to reinvest
 12
      them in other tax-qualified retirement savings vehicles before retirement, to draw
 13
      them down upon retirement, or for any other purpose. Because the basis upon
 14
      which payments are made from the Plan are not and cannot be specified without a
 15
      properly appointed discretionary trustee, the Plan exists in violation of ERISA §
 16   402(b)(4), 29 U.S.C. § 1102(b)(4).
 17         22. As a direct and proximate result of the breaches and violations set forth
 18   in Paragraphs 1-21 above, the Secretary is entitled to such equitable or remedial
 19   relief as the Court may deem appropriate, including removal of such fiduciary,
 20   under ERISA § 409, 29 U.S.C. § 1109.
 21         FOR THESE REASONS, in accordance with ERISA § 502(a)(2) & (5), 29
 22   U.S.C. § 1132(a)(2) & (5), the Secretary prays that the Court:
 23            a. remove CEO Amy Grubb from her position as the Plan Administrator
 24   and named fiduciary of the Plan;

 25            b. appoint an independent or successor fiduciary with discretionary

 26
      authority to administer the Plan to effectuate its termination and the distribution of
      Plan assets to the participants and beneficiaries; and
 27
               c. provide such other relief as may be just and equitable.
 28

      Complaint for Violations of ERISA                                     Page 5 of 6
Case 5:21-cv-01242-SB-SHK Document 1 Filed 07/26/21 Page 6 of 6 Page ID #:6




  1

  2

  3

  4
      Dated: July 23, 2021
  5

  6                                       SEEMA NANDA
                                          Solicitor of Labor
  7

  8                                       SUSAN GILLETT KUMLI
                                          Acting Regional Solicitor
  9

 10                                       LAURA BREMER
                                          Acting Counsel for ERISA
 11

 12
                                          /s/ Jessica Flores            .
 13
                                          JESSICA FLORES
 14                                       Senior Trial Attorney
 15
                                          Attorneys for the Plaintiff
 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

      Complaint for Violations of ERISA                                     Page 6 of 6
